DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that there are only two separate species disclosed in the present application, FIGS. 2, 3, 4, 5, 6A, 6B, 7, and 12 are a first species and FIGS. 10-11 are a second species as opposed to 4 species in the restriction requirement office action.  
This is not found persuasive because figures 7, 10, 11 display different structures for the payload adaptor, from truss, solid wall cylinder, to monocoque. The species also differ in the arrangement of the secondary payload bridge; the connections of the bridge to the payload adaptor, the structure of the secondary payload bridge.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4, 7, 8, 15 have been withdrawn by Applicant. 
Claim 11, 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022. Claims 11 and 12 recites an upper and lower ring, in addition to the forward and aft ring, which is on non-elected species of figure 7.

Claim Objections
Claim 20 objected to because of the following informalities: claim 20 appears to have a typo, the word secondary is written twice: “wherein the secondary payload bridge secondary includes…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al (20060192057).
In regards to claim 1, Smith discloses a secondary payload bridge for a payload adapter, the secondary payload bridge comprising: 
a body portion (Fig. 1 ref. 10); 

a secondary payload port that is connected to the body portion (Fig. 1 ref. 20), wherein the secondary payload port is configured to releasably attach to a corresponding secondary payload (around ref. 20 are ref. 21 which [0016] “the support panel 19 has a plurality of holes 21 to permit attachment of the non-primary payload 22”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Foster et al (20080078886).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Foster by providing secondary payload bridge is composed of a plurality of trusses in order to reduce weight.

In regards to claim 5, Smith discloses the secondary payload bridge of claim 1, but does not expressly disclose as taught by Foster: wherein the body portion of the secondary payload bridge is constructed of at least one of the following: aluminum ([0038] “The trusses 206A-206D may be constructed from lightweight aluminum beams and fittings or other suitable aerospace materials, e.g. composites and/or other strong lightweight metals”), titanium, steel, and composite material.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Foster by providing the body portion of the secondary payload bridge is constructed of lightweight aerospace material of aluminum to save weight and optimize strength.

Claim 6, 9, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cook et al (20170327252).
In regards to claim 6, Smith discloses a payload adapter, comprising: 

Smith does not expressly disclose as taught by Cook: the main body comprises: a forward open end (as seen Fig. 4 ref. 310 top), an aft open end (Fig. 4 ref. 310 bottom), and a side structure connecting the forward open end and the aft open end to one another (as seen in Fig. 4 ref. 310 shape of ring having side structure connecting top and bottom ends); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Cook by providing the payload adapter structure of Cook comprises a forward open end, an aft open end, and a side structure connecting the forward open end and the aft open end to one another to provide a stable platform to mount the payload adapter.
Smith as combined further discloses:
one or more secondary payload bridges removably attached to the main body of the payload adapter (Smith Fig. 1 ref. 10, removably attached via threaded fasteners [0016]), 
wherein each secondary payload bridge comprises: 
a body portion (Smith ref. comprising refs. 16 housing); 
plurality of attachment points connected to the body portion of the secondary payload bridge (Smith Fig. 1 ref. 14 apertures surrounding body), wherein the plurality of attachment points are configured to removably attach the secondary payload bridge to the main body of the payload adapter ([0014] “The holes 14 accept fasteners to hold the housing 16 to the launch vehicle 12”, [0016] “fastening elements such as threaded fasteners, rivets, etc.” accordingly removable fasteners) to allow for clockable 
a secondary payload port that is connected to the body portion (Smith Fig. 1 ref. 20), wherein the secondary payload port is configured to releasably attach to a corresponding secondary payload (Smith around ref. 20 are ref. 21 which [0016] “the support panel 19 has a plurality of holes 21 to permit attachment of the non-primary payload 22”).

In regards to claim 9, Smith as combined discloses the payload adapter of claim 6, wherein the forward open end of the main body of the payload adapter is defined by a forward ring (Cook seen in Figs. 7 and 12 not referenced top of adapter ring) and the aft open end of the main body of the payload adapter is defined by an aft ring (Cook seen in Figs. 7 and 12 not referenced bottom of adapter ring).

In regards to claim 17, Smith discloses a method for positioning a secondary payload bridge around a circumference of a payload adapter, the method comprising: 
removably attaching the secondary payload bridge to a main body of the payload adapter (Smith Fig. 1 ref. 10, removably attached via threaded fasteners [0016]), wherein the secondary payload bridge is positioned at a first angular position around a circumference of the payload adapter (Smith as seen in Fig. 2 ref. 10 positioned at a position on ref. 12); 

Smith dose not expressly disclose as taught by Cook: removably attaching the secondary payload bridge to the main body of the payload adapter at a second angular position around the circumference of the payload adapter, wherein the first angular position represents a different angular position about a rotational axis of the payload adapter than the second angular position.
Cook teaches attachment points for secondary payload bridges (Fig. 7, refs. 320), the attachment points are at different angular positions about a rotational axis of the payload adapter than the second angular position (as seen in Fig. 7), which allows for different configurations of attachments of payloads (as seen in Figs. 8 and 9), accordingly allowing attaching the secondary payload bridge to the main body of the payload adapter at a second angular position.
it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Cook by providing the means to removably attach the secondary payload bridge to the main body of the payload adapter at a second angular position around the circumference of the payload adapter, wherein the first angular position represents a different angular position about a rotational axis of the payload adapter than the second angular position in order to allow for different position configurations to accommodate different sized payloads.



In regards to claim 19, Smith as combined discloses the method of claim 17, further comprising: releasing the secondary payload bridge from the payload adapter by removing corresponding fasteners that secure the secondary payload bridge to the payload adapter (Smith [0016] “fastening elements such as threaded fasteners, rivets, etc.” accordingly removable fasteners allow release/removal of ref. 10).

In regards to claim 20, Smith as combined discloses the method of claim 17, wherein the secondary payload bridge secondary includes a secondary payload port configured to releasably attach to a corresponding secondary payload (Smith ref. 20).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Cook as applied to claim 9 above, and further in view of Echelman et al (20170225808).
In regards to claim 10, Smith as combined discloses the payload adapter of claim 9, but does not expressly disclose as taught by Echelman: wherein the both the forward ring and the aft ring include a plurality of mounting fixtures that are configured to releasably attach to one of the plurality of attachment points of the secondary payload bridge (Echelman teaches in Fig. 4 mounting fixtures, attached to ref. 40 and ring 28B 
It would have been obvious to one of ordinary skill in the art a the time of filing to modify Smith as combined with Echelman by providing a plurality of mounting fixtures that are configured to releasably attach to one of the plurality of attachment points of the secondary payload bridge in order to allow for positioning of the payload bridge to accommodate larger or smaller payloads. 

Claim 13, 16 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Cook as applied to claim 6 above, and further in view of Foster.
In regards to claim 13, Smith as combined discloses the payload adapter of claim 6, but does not expressly disclose as taught by Foster: wherein the body portion of the secondary payload bridge is composed of a plurality of trusses (Foster teaches a payload carrier which is made of trusses [0016] “The cargo carrier frame may include four trusses”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Foster by providing secondary payload bridge is composed of a plurality of trusses in order to reduce weight.

In regards to claim 16, Smith as combined discloses the payload adapter of claim 6, but does not expressly disclose as taught by Foster: wherein the body portion is constructed of at least one of the following: aluminum ([0038] “The trusses 206A-206D may be constructed from lightweight aluminum beams and fittings or other suitable 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith with Foster by providing the body portion of the secondary payload bridge is constructed of lightweight aerospace material of aluminum to save weight and optimize strength.

Allowable Subject Matter
Claim 3, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different configurations of satellite dispensers with central shafts or rings and attachments hardware for payloads to the dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642